Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 1 of 28




                   EXHIBIT A
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 2 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 3 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 4 of 28
          Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 5 of 28



                           COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS.                                                       SUPERIOR COURT
                                                                     C.A. No.:
__________________________________________
                                          )
NIPA PUROHIT, CHIRAG CHOWHAN, MINOR )
I & MINOR II                              )
      Plaintiffs                          )
                                          )                          COMPLAINT
v.                                        )
                                          )
                                          )
NISSAN NORTH AMERICA, INC.                )
       Defendant                          )
                                          )
_________________________________________ )


                                              PARTIES

1.     Plaintiff, Nipa Purohit, (hereinafter “Plaintiff”) is an individual residing in Middlesex County

in Waltham, Massachusetts.

2.     Plaintiff, Chirag Chowhan, (hereinafter “husband” or “spouse”) is an individual residing in

Middlesex County in Waltham, Massachusetts.

3.     Plaintiff, Minor I, child of Plaintiff is an individual residing in Middlesex County in Waltham,

Massachusetts.

4.     Plaintiff, Minor II, child of Plaintiff is an individual residing in Middlesex County in Waltham,

Massachusetts.

5.     Defendant, Nissan North America, Inc., (hereinafter “Nissan”) is a company doing business

in the state of Massachusetts.

                                  JURISDICTION AND VENUE

6.     The Court has jurisdiction over the Defendant pursuant to Massachusetts General Laws, c.

212 § 4 and c. 223A § 3.

7.     Venue is proper in Middlesex County pursuant to M.G.L. c. 223 § 1 as the Defendant conducts
          Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 6 of 28



business in Massachusetts.

                                      STATEMENT OF FACTS

8.      On or about December 28, 2013, Plaintiffs Nipa Purohit and her husband Chirag Chowhan,

purchased a new 2014 Nissan Altima from Peters of Nashua Dealership located in New Hampshire.

9.      At the time of purchase the Altima had mileage of 16 and was in new condition.

10.     On or about December 19, 2016, Plaintiff, Nipa Purohit, was driving her 2014 Nissan Altima

on Route 2 highway in Belmont when the latch to her hood disengaged and the hood suddenly flew

open.

11.     The hood crashed into the front window and obstructed Plaintiff’s vision causing her to lose

control of the vehicle and crash into a guardrail before coming to a rest on the side of the road.

12.     As a result of the collision Plaintiff suffered head, neck and back injuries that require ongoing

medical treatments.

13.     Nissan North America, Inc., is the manufacturer of the vehicle and warranted the vehicle was

fit for its particular purpose.

14.     Unbeknownst to Plaintiffs, Nissan had a recall for hood latch issues for 2014 Nissan Altima

at the time of the collision for its failure to properly assemble a safe latch.

15.     The recall for the faulty hood latch was the third time the 2013-2015 Nissan Altima was

recalled for this same reoccurring defect.

16.     Plaintiffs Nipa Purohit and her husband Chirag Chowhan never received notice of any recall

at any time prior to the hood unexpectedly opening up on December 19, 2016.

17.     Nissan failed to warn of the defective nature of the vehicle and sold the defective vehicle by

trade through the stream of commerce and should have known the 2014 Nissan Altima was

unreasonably dangerous and defective to drive.



                                                     2
          Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 7 of 28



18.     As a result of the defect in the hood latch, the hood released and opened while Plaintiff Nipa

Purihot was driving on a highway and is the proximate cause of the accident causing the collision and

her injuries.

19.     As a direct and proximate cause of the defendant’s negligence or manufacturing defect, gross

negligence, and breach of warranty, the Plaintiff sustained injuries to her head, neck and upper back

pain and was diagnosed with concussion at the Emergency room.

20.     Plaintiff has two minor children then age 5 and 9 respectively who relied on her financially

for emotional support and comfort, and a husband who relied on her for affection, support and

financial contribution all of which was affected by Nissan’s breach.

21.     Plaintiff through counsel sent her written demand pursuant to M.G.L. c. 93A.

                                      COUNT ONE
                PLAINTIFF NIPA PURIHOT’S CLAIM OF NEGLIGENCE AGAINST
                              NISSAN NORTH AMERICA, INC.

22.     Plaintiff Nipa Purihot restates and reallege paragraphs 1-21 above as if fully restated herein.

23.     Defendant owed Plaintiff Nipa Purohit a duty to exercise reasonable care and to ensure proper

assembly of the 2014 Nissan Altima before placing it into the stream of commerce and trade.

24.     Defendant breached this duty of care by placing Plaintiff Nipa Purihot in a dangerous and

defective vehicle with a faulty hood latch into the stream of commerce without warning to consumers

such as the Plaintiff.

25.     As a result of Defendant’s breach of duty the defective and faulty hood latch disengaged while

Plaintiff Nipa Purihot was driving causing her to lose control of the vehicle crashing into a guardrail

before coming to a rest on the side of the road.

26.     Plaintiff Nipa Purihot’s injuries were in fact and proximately caused by Defendant’s breach

of its duty of care.

27.     Plaintiff Nipa Purihot suffered financial losses including but not limited to medical bills and

                                                   3
              Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 8 of 28



expenses, lost wages and loss of earning capacity, and property damages. Plaintiff Nipa Purihot has

continuous pain and suffering, memory loss and loss of enjoyment.

                                      COUNT TWO
              PLAINTIFF NIPA PURHOIT CLAIM OF GROSS NEGLIGENCE AGAINST
                              NISSAN NORTH AMERICA, INC.


28.     Plaintiff Nipa Purihot restate and reallege paragraphs 1-27 above as if fully restated herein.

29.     Defendant Nissan provided services including but not limited to designing and constructing a

2014 Nissan Altima in an unsafe manner.

30.     Defendant for the third time had he same or similar issues regarding the defect in the hood

latching mechanism and knew or should have known that the latch to the Nissan Altima purchased

by the Plaintiffs was defective and likely to cause substantial injury.

31.     Defendant owed the Plaintiff Nipa Purihot a duty to exercise reasonable care and to ensure

proper assembly of the 2014 Nissan Altima before placing it into the stream of commerce and trade.

32.     Defendant breached this duty of care by placing a dangerous and defective vehicle with faulty

hood latch into the stream of commerce for the third time without warning to consumers such as the

Plaintiffs.

33.     As a result of the Defendant’s breach of duty the defective and faulty hood latch disengage

while Plaintiff Nipa Purihot was driving at the highway speed limit causing the her to lose control of

the vehicle crashing into a guardrail before coming to a rest on the side of the road.

34.     Plaintiff Nipa Purihot’s injuries were in fact and proximately caused by Defendant’s breach

of its duty of care.

35.     Plaintiffs all suffered damages, including but not limited to property damage.

36.     Wherefore, the Plaintiffs pray that, after trial this court enter judgment in favor of the Plaintiffs

on Count Two against NISSAN for gross negligence and to award damages, interest, attorney’s fees

and costs as allowed by law.
                                                     4
          Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 9 of 28



                                 COUNT THREE
      PLAINTIFFS NIPA PURIHOT AND CHIRAG CHOWHAN’S CLAIM FOR BREACH OF
                 WARRANTY AGAINST NISSAN NORTH AMERICA, INC.

37.     Plaintiffs restate and reallege paragraphs 1-36 above as if fully restated herein.

38.     Defendant manufactured and sold a defective 2014 Nissan Altima in the stream of commerce

causing bodily injuries to Plaintiff, property damages, and other damages to her children and spouse.

39.     Nissan is subject to liability to the Plaintiffs for its written express warranty and implied

warrant on merchantability and the fitness for a particular use under G.L. c. 106 through sale of the

2014 Nissan Altima and warrants the vehicle complies with the law and is fit to be driven on the

roadways and byways.

40.     Nissan breach its warranties and as direct and proximate cause of that breach the hood latch

released and flew open while Plaintiff was driving on the highway causing her to crash and resulting

in Plaintiff incurring property damages and other damages as a result of the breach.

41.     Defendant is liable to the Plaintiffs for all the damages they incurred as a result of its breach

of warranty including but not limited to property damages resulting from such breach.

42.     Wherefore, the Plaintiffs pray that, after trial this court enter judgment in favor of the Plaintiffs

on Count Three against NISSAN for breach of express and implied warranty and to award damages,

interest, attorney’s fees and costs as allowed by law.

                                      COUNT FOUR
                         UNFAIR AND DECEPTIVE TRADE PRACTICES
                          AGAINST NISSAN NORTH AMERICA, INC.
                              IN VIOLATION OF CHAPTER 93A

43.     PlaintiffS restates and realleges paragraphs 1-42 above as if fully restated herein.

44.     Defendant accepted liability or fault of the incident claimed herein in Count 1 and Count 2

and confirmed their acceptance in correspondence between Plaintiffs and Defendant but continue to

blame the faulty hood disengagement that occurred as stated above to be the fault of the Plaintiff in

their response to Plaintiff’s 93A demand letter.
                                                     5
         Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 10 of 28



45.    Although liability is reasonably clear and Defendant has accepted liability, Defendant

refuses to compensate the Plaintiff in a reasonable manner for her resulting injuries blaming the

Plaintiff for causing her own injuries and economic losses Plaintiff has suffered as a result of the

defective hood latch of her Nissan Altima.

46.    These are tactics which are unfair and deceptive under Massachusetts consumer law because

they are immoral, unethical, and unscrupulous.

47.    Defendant’s response to accept liability and not offer reasonable compensation based on

their gross negligence is unacceptable and unfair and deceptive trade practice in Massachusetts.

48.    Defendant’s response to Plaintiff’s demand was to blame Plaintiff’s speed as a factor leading

to the hood detaching from its locked position is immoral and unethical where liability was already

accepted by the Defendant.

                                     COUNT FIVE
                   PLAINTIFF MINOR I, LOSS OF CONSORTIUM AGAINST
                             NISSAN NORTH AMERICA, INC.


49.    Plaintiffs restate and reallege paragraphs 1-48 above as if fully restated herein.

50.    The, Plaintiff, Nipa Purohit has a child (Minor I) who was then 9-year-old at the time of the

collision. Minor I depended on the Plaintiff for services, comfort and companionship.

51.    As a result of Nissan’s negligence and or manufacturing defect Minor I suffered a loss of

services, comfort, care and companionship of the Plaintiff, Nipa Purohit.

52.    Wherefore, Minor I prays that, after trial this court enter judgment in favor of Minor I on

Count Four against NISSAN and to award damages, interest, attorney’s fees and costs as allowed by

law.

                                     COUNT FIVE
                   PLAINTIFF MINOR II, LOSS OF CONSORTIUM AGAINST
                             NISSAN NORTH AMERICA, INC.


                                                   6
         Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 11 of 28



53.     Plaintiffs restate and reallege paragraphs 1-52 above as if fully restated herein.

54.     The Plaintiff, Nipa Purohit has a child (Minor II) who was then 7-year-old at the time of the

collision. Minor II depended on the Plaintiff for services, comfort and companionship.

55.     As a result of Nissan’s negligence and or manufacturing defect Minor II suffered a loss of

services, comfort, care and companionship of the Plaintiff, Nipa Purohit.

56.     Wherefore, Minor II prays that, after trial this court enter judgment in favor of Minor II on

Count Five against NISSAN and to award damages, interest, attorney’s fees and costs as allowed by

law.

                                    COUNT SIX
              PLAINTIFF CHIRAG CHOWHAN, LOSS OF CONSORTIUM AGAINST
                            NISSAN NORTH AMERICA, INC.

57.     Plaintiffs restate and reallege paragraphs 1-57 above as if fully restated herein.

58.     The Plaintiff, Chirag Chowhan is the husband or spouse of Nipa Purohit at the time of the

collision.

59.     Chirag Chowhan depended on his wife or the Plaintiff for services, comfort, affection and

consortium.

60.     As a result of Nissan’s negligence and or manufacturing defect Chirag Chowhan suffered a

loss of services, comfort, care, affection, consortium from his wife, Nipa Purohit.

        Wherefore, Chirag Chowhan prays that, after trial this court enter judgment in favor of Chirag

Chowhan on Count Six against NISSAN for loss of consortium and to award damages, interest,

attorney’s fees and costs as allowed by law.

                                 Plaintiffs request a trial by a jury.



                                       Respectfully Submitted,
                                           Nipa Purhoit,
                                          Chirag Chowhan,
                                        Minor I, and Minor II
                                                  7
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 12 of 28



                         By their Attorney

                _______________________________
                Tamara Murray, Esq., (BBO# 678233)
                       Murray and Associates
                      330 Lynnway, Suite 107
                         Lynn, MA 01901
                       tm@Murray-Law.com

                         AND Co-Counsel


                  ___________________________
                   Rita Sud, Esq. (BBO#677399)
                      Law Office of Rita Sud
                     30 Church Street Suite 331
                        Belmont MA 02478
                       Ritasud1@verizon.net




                                8
         Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 13 of 28



                           COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS.                                                       SUPERIOR COURT
                                                                     C.A. No.:
__________________________________________
                                          )
NIPA PUROHIT, CHIRAG CHOWHAN, MINOR )
I & MINOR II                              )
      Plaintiffs                          )                          FIRST AMENDED
                                          )                          COMPLAINT
v.                                        )
                                          )
                                          )
NISSAN NORTH AMERICA, INC.                )
       Defendant                          )
                                          )
_________________________________________ )


                                              PARTIES

1.     Plaintiff, Nipa Purohit, (hereinafter “Plaintiff”) is an individual residing at 43 Wamsutta

Avenue, Waltham, in Middlesex County, Massachusetts.

2.     Plaintiff, Chirag Chowhan, (hereinafter “husband” or “spouse”) is an individual residing at 43

Wamsutta Avenue, in Middlesex County in Waltham, Massachusetts.

3.     Plaintiff, Minor I, child of Plaintiff is an individual residing in Middlesex County in Waltham,

Massachusetts.

4.     Plaintiff, Minor II, child of Plaintiff is an individual residing in Middlesex County in Waltham,

Massachusetts.

5.     Defendant, Nissan North America, Inc., (hereinafter “Nissan”) is a company doing business

in the state of Massachusetts.

                                  JURISDICTION AND VENUE

6.     The Court has jurisdiction over the Defendant pursuant to Massachusetts General Laws, c.

212 § 4 and c. 223A § 3.

7.     Venue is proper in Middlesex County pursuant to M.G.L. c. 223 § 1 as the Defendant conducts
          Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 14 of 28



business in Massachusetts.

                                      STATEMENT OF FACTS

8.      On or about December 28, 2013, Plaintiffs Nipa Purohit and her husband Chirag Chowhan,

purchased a new 2014 Nissan Altima from Peters of Nashua Dealership located in New Hampshire.

9.      At the time of purchase the Altima had mileage of 16 and was in new condition.

10.     On or about December 19, 2016, Plaintiff, Nipa Purohit, was driving her 2014 Nissan Altima

on Route 2 highway in Belmont when the latch to her hood disengaged and the hood suddenly flew

open.

11.     The hood crashed into the front window and obstructed Plaintiff’s vision causing her to lose

control of the vehicle and crash into a guardrail before coming to a rest on the side of the road.

12.     As a result of the collision Plaintiff suffered head, neck and back injuries that require ongoing

medical treatments.

13.     Nissan North America, Inc., is the manufacturer of the vehicle and warranted the vehicle was

fit for its particular purpose.

14.     Unbeknownst to Plaintiffs, Nissan had a recall for hood latch issues for 2014 Nissan Altima

at the time of the collision for its failure to properly assemble a safe latch.

15.     The recall for the faulty hood latch was the third time the 2013-2015 Nissan Altima was

recalled for this same reoccurring defect.

16.     Plaintiffs Nipa Purohit and her husband Chirag Chowhan never received notice of any recall

at any time prior to the hood unexpectedly opening up on December 19, 2016.

17.     Nissan failed to warn of the defective nature of the vehicle and sold the defective vehicle by

trade through the stream of commerce and should have known the 2014 Nissan Altima was

unreasonably dangerous and defective to drive.



                                                     2
          Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 15 of 28



18.     As a result of the defect in the hood latch, the hood released and opened while Plaintiff Nipa

Purihot was driving on a highway and is the proximate cause of the accident causing the collision and

her injuries.

19.     As a direct and proximate cause of the defendant’s negligence or manufacturing defect, gross

negligence, and breach of warranty, the Plaintiff sustained injuries to her head, neck and upper back.

20.     Plaintiff has two minor children then age 5 and 9 respectively who relied on her financially

for emotional support and comfort, and a husband who relied on her for affection, support and

financial contribution all of which was affected by the defect in Nissan Altima Plaintiff drove .

21.     Plaintiff through counsel sent her written demand pursuant to M.G.L. c. 93A.

                                    COUNT ONE
                 PLAINTIFF NIPA PURIHOT’S CLAIM OF STRICT LIABILITY
                        AGAINST NISSAN NORTH AMERICA, INC.

22.     Plaintiff Nipa Purihot restates and realleges the paragraphs above as if fully restated herein.

23.     The 2014 Nissan Altima was defectively designed at the time it was designed, manufactured

or produced and that defect made the motor vehicle.

24.     The defect in the design and assembly of the hood latch caused the hood of the Nissan to fly

open while Plaintiff was using the vehicle in the manner it was intended to be used and was the

proximate cause of Plaintiff Nipa Purihot’s injury.

25.     The Nissan had not been changed in any way from its original condition since its purchase.

Wherefore, the Plaintiff requests this Court find Defendant strictly liable and award damages for all

injuries sustained.


                                       COUNT TWO
                      PLAINTIFF NIPA PURIHOT’S CLAIM OF NEGLIGENCE
                           AGAINST NISSAN NORTH AMERICA, INC.

26.     Plaintiff Nipa Purihot restates and reallege paragraphs above as if fully restated herein.

27.     Defendant owed Plaintiff Nipa Purohit a duty to exercise reasonable care and to ensure
                                              3
         Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 16 of 28



Plaintiff Nipa Purihot was notified of the hood latch defect and resulting recall of the vehicle.

28.     Defendant breached their duty of care when they failed to notify Plaintiff Nipa Purihot of the

hood latch defect and resulting recall.

29.     As a result of Nissan’s breach of their duty, Plaintiff Nipa Purihot suffered financial losses

including but not limited to medical bills and expenses, lost wages and loss of earning capacity, and

property damages. Plaintiff Nipa Purihot has continuous pain and suffering, memory loss and loss of

enjoyment.

                                 COUNT THREE
      PLAINTIFFS NIPA PURIHOT AND CHIRAG CHOWHAN’S CLAIM FOR BREACH OF
                 WARRANTY AGAINST NISSAN NORTH AMERICA, INC.

30.     Plaintiffs restate and reallege paragraphs above as if fully restated herein.

31.     Defendant manufactured and sold a defective 2014 Nissan Altima in the stream of commerce

causing bodily injuries to Plaintiff, property damages, and other damages to her children and spouse.

32.     Nissan is subject to liability to the Plaintiffs for its written express warranty and implied

warrant on merchantability and the fitness for a particular use under G.L. c. 106 through sale of the

2014 Nissan Altima and warrants the vehicle complies with the law and is fit to be driven on the

roadways and byways.

33.     Nissan breach its warranties and as direct and proximate cause of that breach the hood latch

released and flew open while Plaintiff was driving on the highway causing her to crash and resulting

in Plaintiff incurring property damages and other damages as a result of the breach.

34.     Defendant is liable to the Plaintiffs for all the damages they incurred as a result of its breach

of warranty including but not limited to property damages resulting from such breach.

35.     Wherefore, the Plaintiffs pray that, after trial this court enter judgment in favor of the Plaintiffs

on Count Three against Defendant for breach of express and implied warranty and to award damages,

interest, attorney’s fees and costs as allowed by law.

                                                     4
         Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 17 of 28




                                     COUNT FOUR
                        UNFAIR AND DECEPTIVE TRADE PRACTICES
                         AGAINST NISSAN NORTH AMERICA, INC.
                             IN VIOLATION OF CHAPTER 93A

36.    Plaintiffs restate and reallege the paragraphs above as if fully restated herein.

37.    Defendant accepted liability or fault of the incident confirmed through correspondence but

continue to blame the faulty hood disengagement that occurred as stated above to be the fault of the

Plaintiff in their response to Plaintiff’s 93A demand letter.

38.    Although liability is reasonably clear and Defendant has accepted liability, Defendant

refuses to compensate the Plaintiff in a reasonable manner for her resulting injuries blaming the

Plaintiff for causing her own injuries and economic losses Plaintiff has suffered as a result of the

defective hood latch of her Nissan Altima.

39.    Defendant’s response to accept liability and not offer reasonable compensation based on

strict liability and negligence is unacceptable and unfair and deceptive trade practice in

Massachusetts.

40.    Defendant’s response to Plaintiff’s demand was to blame Plaintiff’s speed as a factor leading

to the hood detaching from its locked position is immoral, unscrupulous, and unethical where

liability was already accepted by the Defendant.

                                     COUNT FIVE
                   PLAINTIFF MINOR I, LOSS OF CONSORTIUM AGAINST
                             NISSAN NORTH AMERICA, INC.


41.    Plaintiffs restate and reallege paragraphs above as if fully restated herein.

42.    The, Plaintiff, Nipa Purohit has a child (Minor I) who was then 9-year-old at the time of the

collision. Minor I depended on the Plaintiff for services, comfort and companionship.

                                                   5
         Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 18 of 28



43.     As a result of Nissan’s negligence and or manufacturing defect Minor I suffered a loss of

services, comfort, care and companionship of the Plaintiff, Nipa Purohit.

44.     Wherefore, Minor I prays that, after trial this court enter judgment in favor of Minor I on

Count Four against NISSAN and to award damages, interest, attorney’s fees and costs as allowed by

law.

                                     COUNT FIVE
                   PLAINTIFF MINOR II, LOSS OF CONSORTIUM AGAINST
                             NISSAN NORTH AMERICA, INC.


45.     Plaintiffs restate and reallege paragraphs above as if fully restated herein.

46.     The Plaintiff, Nipa Purohit has a child (Minor II) who was then 7-year-old at the time of the

collision. Minor II depended on the Plaintiff for services, comfort and companionship.

47.     As a result of Nissan’s negligence and or manufacturing defect Minor II suffered a loss of

services, comfort, care and companionship of the Plaintiff, Nipa Purohit.

48.     Wherefore, Minor II prays that, after trial this court enter judgment in favor of Minor II on

Count Five against NISSAN and to award damages, interest, attorney’s fees and costs as allowed by

law.

                                    COUNT SIX
              PLAINTIFF CHIRAG CHOWHAN, LOSS OF CONSORTIUM AGAINST
                            NISSAN NORTH AMERICA, INC.

49.     Plaintiffs restate and reallege paragraphs above as if fully restated herein.

50.     The Plaintiff, Chirag Chowhan is the husband or spouse of Nipa Purohit at the time of the

collision.

51.     Chirag Chowhan depended on his wife or the Plaintiff for services, comfort, affection and

consortium.

52.     As a result of Nissan’s negligence and or manufacturing defect Chirag Chowhan suffered a

loss of services, comfort, care, affection, consortium from his wife, Nipa Purohit.
                                                    6
         Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 19 of 28



       Wherefore, Chirag Chowhan prays that, after trial this court enter judgment in favor of Chirag

Chowhan on Count Six against NISSAN for loss of consortium and to award damages, interest,

attorney’s fees and costs as allowed by law.

                                Plaintiffs request a trial by a jury.



                                      Respectfully Submitted,
                                          Nipa Purhoit,
                                         Chirag Chowhan,
                                       Minor I, and Minor II
                                         By their Attorney

                                 ___________________________
                                  Rita Sud, Esq. (BBO#677399)
                                     Law Office of Rita Sud
                                    30 Church Street Suite 331
                                       Belmont MA 02478
                                      Ritasud1@verizon.net




                                                 7
       Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 20 of 28



                                 CERTIFICATE OF SERVICE

I hereby certify that I served this First Amended Complaint by first class mail to:


Holly M. Polglase
Hermes, Netburn, O’Connor & Spearing, P.C.
265 Franklin Street, 7th Floor
Boston, MA 02110-3113


Date: 1/23/2020

______________________________
Rita Sud
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 21 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 22 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 23 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 24 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 25 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 26 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 27 of 28
Case 1:20-cv-10341-MPK Document 1-3 Filed 02/20/20 Page 28 of 28
